[Cite as State v. Adams, 2010-Ohio-5404.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 1-10-03

        v.

DUSHUN R. ADAMS,                                         OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Allen County Common Pleas Court
                           Trial Court No. CR2009 0182

                                     Judgment Affirmed

                          Date of Decision: November 8, 2010




APPEARANCES:

        Michael J. Short for Appellant

        Jana E. Emerick for Appellee
Case No. 1-10-03


PRESTON, J.

       {¶1} Defendant-appellant, Dushun R. Adams (hereinafter “Adams”)

appeals the judgment of conviction and sentence entered against him in the Allen

County Court of Common Pleas, following a jury trial in which Adams was found

guilty of cultivation of marijuana and possession of marijuana. For the reasons

that follow, we affirm.

       {¶2} This case involves the discovery of a large scale marijuana growing

operation found inside property owned by Adams that had been initially searched

for the purposes of locating dogs involved in an alleged dog bite incident. On

August 12, 2009, the Allen County Grand Jury returned an indictment charging

Adams with one count of illegal cultivation of marijuana in violation of R.C.

2925.04(A)&(C)(5)(d), a felony of the third degree; and one count of possession

of marijuana in violation of R.C. 2925.11(A)&(C)(3)(d), a felony of the third

degree.    The cultivation count also contained two automobile forfeiture

specifications.

       {¶3} A jury trial commenced on November 2-3, 2009, and following the

presentation of evidence by both parties, the jury returned a verdict of guilty as to

both counts in the indictment, as well as a finding against Adams on the forfeiture

specifications.




                                         -2-
Case No. 1-10-03


       {¶4} On December 10, 2009, a sentencing hearing was held, and Adams

was ultimately sentenced to four years imprisonment on each count.                The

sentences were ordered to run concurrently for a total of four years in prison.

       {¶5} Adams now appeals and raises the following three assignments of

error. We elect to address Adams’ assignments of error out of the order in which

they were presented in his brief and to address his second and third assignments of

error together.

                       ASSIGNMENT OF ERROR NO. II

       THE CONVICTION IS AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE.

                      ASSIGNMENT OF ERROR NO. III

       THE STATE FAILED TO ADDUCE                             SUFFICIENT
       EVIDENCE TO SUPPORT THE VERDICT.

       {¶6} In his second assignment of error, Adams argues that his convictions

were against the manifest weight of the evidence, and in his third assignment of

error, Adams argues that there was insufficient evidence to support the jury’s

verdict.

       {¶7} Reviewing a challenge to the sufficiency of the evidence requires

this Court to examine the evidence in the light most favorable to the prosecution.

The Ohio Supreme Court has set forth the sufficiency of the evidence test as

follows:



                                         -3-
Case No. 1-10-03


       [A]n appellate court’s function when reviewing the sufficiency of
       the evidence to support a criminal conviction is to examine the
       evidence admitted at trial and determine whether such evidence,
       if believed, would convince the average mind of the defendant’s
       guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to
       the prosecution, any rational trier of fact could have found the
       essential elements of the crime proven beyond a reasonable
       doubt.

State v. Jenks (1991), 61 Ohio St.3d 259, 259, 574 N.E.2d 492, paragraph two of

the syllabus.

       {¶8} Unlike our review of the sufficiency of the evidence, an appellate

court’s function when reviewing the manifest weight of the evidence is to

determine whether the greater amount of credible evidence supports the verdict.

State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541. In reviewing

whether the trial court’s judgment was against the manifest weight of the

evidence, the appellate court sits as a “thirteenth juror” and examines the

conflicting testimony. Id. In doing so, this Court must review the entire record,

weigh the evidence and all of the reasonable inferences, consider the credibility of

witnesses, and determine whether in resolving conflicts in the evidence, the

factfinder “‘clearly lost its way and created such a manifest miscarriage of justice

that the conviction must be reversed and a new trial ordered.’” State v. Andrews,

3d Dist. No. 1-05-70, 2006-Ohio-3764, ¶30, quoting Thompkins, 78 Ohio St.3d at

387, citing State v. Martin (1983), 20 Ohio App.3d 172, 175, 485 N.E.2d 717.



                                        -4-
Case No. 1-10-03


      {¶9} In this particular case, Adams was charged with cultivation of

marijuana, and pursuant to R.C. 2925.04(A)&(C)(5)(d), the State was required to

prove that Adams knowingly cultivated marijuana, and that the weight of the

marijuana equaled or exceeded one thousand grams but was less than five

thousand grams. “Cultivation” includes planting, watering, fertilizing, or tilling.

R.C. 2925.01(F). Adams was also charged with possession of marijuana. In order

to prove possession of marijuana, the State had to show that Adams knowingly

possessed marijuana, and that the weight of the marijuana equaled or exceeded

one thousand grams but was less than five thousand grams.                     R.C.

2925.11(A)&(C)(3)(d).     “Possession” means “having control over a thing or

substance, but may not be inferred solely from mere access to the thing or

substance through ownership or occupation of the premises upon which the thing

or substance is found.” R.C. 2925.01(K).

      {¶10} At trial, the State presented testimony from three law enforcement

officers. The first witness was Matthew Durkee, a deputy with the Allen County

Dog Warden’s office. He testified that, on May 18, 2009, he responded to the 800

block of Oak Street, Lima, Ohio to follow-up on a report that a child had been

bitten by a dog. (Nov. 2, 2009 Tr. at 205-06). The purpose of his investigation

was to locate the offending dog and quarantine it. (Id. at 206). During his

investigation, he came in contact with Adams at 817 Oak Street, who told him that



                                        -5-
Case No. 1-10-03


the dogs Durkee was looking for belonged to Corey James, but Adams could not

tell him where James lived, other than he was from Fort Wayne. (Id. at 211). At

that point, Durkee told Adams to contact James and inform him that he needed to

bring the dogs over to the office for quarantine by the health department. (Id. at

212). After his conversation with Adams, Durkee said that he was suspicious of

Adams, so he ran the license plate number on Adams’ white Cadillac in the

driveway; it came back as being registered to 114 West Vine Street.          (Id.).

Consequently, Durkee went over to 114 West Vine Street, and while he did not

receive any answer after knocking at the door, Durkee said that he could hear at

least two dogs barking inside the house. (Id. at 212-13). In addition, Durkee

noticed a purple Dodge Intrepid parked out back on the property, which after

running that license plate in the system, also came back as being registered to

Adams at the 114 West Vine Street address. (Id. at 213). Durkee also checked

with the Allen County Auditor’s office, and discovered that Adams owned the

property at 114 West Vine Street. (Id. at 213-14).

      {¶11} The next day, Durkee returned to 817 Oak Street to talk to Adams

about whether the dogs had been returned. (Id. at 215). Adams informed him that

he had spoken to James who had told Adams that the dog that had bitten the victim

had been taken back to Fort Wayne and had subsequently died after eating rat

poison. (Id. at 215). Adams also told Durkee that James had called from a



                                        -6-
Case No. 1-10-03


restricted number, and that he did not know how to contact James. (Id. at 215-16).

Consequently, Durkee had Adams write out a statement of his conversation with

James. (Id. at 216-17); (State’s Ex. 5). However, before Durkee left, he asked

Adams whether he owned any property in the area of Vine and Main Street and

whether he owned any dogs. (Id. at 217). Adams denied owning any property at

that location and denied owning any dogs. (Id.).

       {¶12} Based on all of the information Durkee had collected and knowing

that Adams was not being truthful with him, Durkee obtained a search warrant for

114 West Vine Street for the purpose of looking for and detaining the animal

involved in the dog bite incident. (Id. at 218). Durkee then returned to 114 West

Vine Street, along with additional officers, to execute the search warrant. (Id. at

220). At that time, Adams arrived at the Vine Street house driving a white

Cadillac and asked what was going on. (Id.). Durkee explained to Adams that

they had a search warrant for the Vine Street property to look for any animals that

had been involved in the dog bite incident. (Id.).

       {¶13} At that point, Adams offered to let the officers into the house. (Id.).

Durkee said that he followed Adams to a side door of the house, watched Adams

open the door with one of his keys and enter the house, quickly shutting the door

behind him and leaving Durkee standing outside. (Id. at 221-22). After a few

moments, Adams opened another door, on the back side of the house, and told the



                                         -7-
Case No. 1-10-03


officers that they could come in. (Id. at 222). Durkee stated that directly inside

the back door were three cages and two pit bulls. (Id.). Adams then informed the

officers that one of the pit bulls belonged to him and that it had been the one

involved in the attack. (Id. at 223). Adams said that he had hidden the dog at the

Vine Street property because he was afraid the dog would be euthanized. (Id.).

Consequently, Adams was arrested for obstruction and placed in the back of one

of the police cruisers. (Id.). Durkee said that because there were three cages but

they had only found two pit bulls, Durkee informed Adams that they were going to

continue searching the property for any additional animals. (Id. at 224). Upon

being told that they would be continuing the search, Durkee said that Adams’

demeanor changed and he became “visibly upset.” (Id. at 224-25).

       {¶14} While the officers began checking the rest of the house, Durkee said

that he went upstairs and, after entering into the first bedroom upstairs, Durkee

immediately observed what appeared to be marijuana growing. (Id. at 226-27).

At that point, Durkee terminated the remainder of his search and notified the local

narcotics unit of his discovery so that another search warrant could be obtained to

search the premises for drugs. (Id. at 227-28). Narcotics officers soon responded

to the property and subsequently took over the investigation. (Id. at 227-28).

       {¶15} Next, Investigator Brian McKinney, a deputy with the Allen County

Sheriff’s office, and who was currently assigned to the West Central Ohio Crime



                                        -8-
Case No. 1-10-03


Task Force (a multi-jurisdictional drug task force), testified. He stated that on

May 19, 2009, he was contacted by the dog warden’s office regarding the

discovery of marijuana when conducting a search warrant to look for dogs. (Id. at

237-389). As a result of his conversation, McKinney obtained a warrant to search

114 West Vine Street for evidence of illegal drugs and went out to the property

with a few other narcotics investigators to execute the search warrant. (Id. at 239-

41). McKinney entered the house through the back door where the dogs had been

found, and immediately noticed that the house was “in very, very, very bad

shape.” (Id. at 241-42). At trial, McKinney elaborated further on the deplorable

conditions of the house and presented several photographs which he had taken that

day that documented the conditions of the house. (Id. at 242-47). When he

reached the upstairs, McKinney said that the windows in both of the bedrooms

were covered in black plastic. (Id. at 248). In addition, both bedroom walls were

completely covered with a foil-type reflective material, which McKinney

explained helped keep and reflect the heat in the rooms, thereby helping the plants

grow.   (Id. at 249).    Moreover, several homemade grow lights and related

accessories were found in both of the bedrooms, along with approximately sixty

marijuana plants, all of which were in various stages of growth. (Id. at 249-61).

The officers also found upstairs potting soil, fans, a heater, and other items

commonly used in marijuana growing operations. (Id. at 263-65). McKinney



                                        -9-
Case No. 1-10-03


testified that all of the plants that they seized from the house were later tested and

weighed, and it was conclusively determined that the plants were marijuana and in

total weighed approximately 4,688.8 grams. (Id. at 265-67); (State’s Ex. 4).

       {¶16} On cross-examination, McKinney acknowledged that during their

search they had found an electric bill in a Corey James’ name for that particular

property. (Id. at 270). McKinney put Corey James’ name in a database that

searched persons who have Ohio licenses plates, car registrations, or driver’s

licenses, but was unable to find anything about James. (Id.). However, McKinney

stated that he did not spend a lot of time investigating Corey James because he did

not think that it was very significant. (Id.).

       {¶17} Last to testify for the State was Andrew Johnson, an officer with the

Lima Police Department and who was also assigned to the West Central Ohio

Crime Task Force. Johnston stated that he had been at 114 West Vine Street on

May 19, 2009, and had helped gather evidence at the property. (Id. at 276-80). In

addition to the evidence collected upstairs, Johnson testified that he discovered

marijuana downstairs in the kitchen of the Vine Street residence, and he

discovered mail addressed to Adams at the 114 West Vine Street residence inside

one of the drawers in the living room. (Id. at 282, 298). With respect to the

growing operation, Johnson explained that marijuana plants need light and a lot of

water to grow. (Id. at 294-97). Regarding the light, Johnson said that someone



                                          -10-
Case No. 1-10-03


had hung homemade artificial grow lights from the ceiling above the plants, and in

order to keep the plants warm inside the house and to reflect the light from the

homemade grow lights, someone had also covered all of the walls in bedrooms

with mylar, a foil-type material, which surrounded all of the growing marijuana

plants. (Id. at 294-95). With respect to watering the plants, Johnson explained

there was no running water in the house, but that it had looked like someone had

been bringing water into the house, because they found several empty water jugs

all over the house and in the bedrooms where the marijuana plants were growing.

(Id. at 296-97).

       {¶18} In addition to the house, Johnson said that they searched two of

Adams’ vehicles, an Intrepid and a Cadillac, both of which were registered to 114

West Vine Street. (Id. at 303). The Intrepid was parked directly behind the Vine

Street residence, and inside the vehicle’s trunk, officers found a foil panel with a

hole drilled into the middle of it, similar to the foil panels used upstairs in the

house around the homemade grow lights. (Id. at 303-04). Johnson testified that

they also found boxes containing empty water bottles, small pieces of mylar/foil

with duct tape on them, and some spare electrical wire inside the trunk of the

Cadillac. (Id. at 304-05). Not only did the officers find thirteen empty jugs inside

the trunk of the Cadillac, but the name on the empty water jugs found inside

Adams’ Cadillac was the same name as the empty jugs found inside the house.



                                       -11-
Case No. 1-10-03


(Id.). Moreover, the pieces of aluminum foil with duct tape on them were very

similar to the pieces of foil that were found inside the house that were covering all

of the walls in the upstairs bedrooms and surrounding the growing marijuana

plants. (Id. at 306). Overall, Johnson said that given the size and number of the

plants found inside the Vine Street house, the marijuana growing operation had

been going on for several months. (Id. at 302).

       {¶19} After admitting all of its exhibits, the State rested, and the defense

presented its case. The defense first called Heather Jenkins to testify. Jenkins

testified that she had been a regular babysitter for Adams’ youngest child for

approximately a year, including the early part of 2009. (Id. at 330-37). She said

that she knew Adams had rented his house on Vine Street to a person named

Corey James, and that on one occasion, she had accompanied Adams to the Vine

Street property, where she saw Adams pick up a garbage bag and a box full of

empty water jugs outside the front of the house. (Id. at 332-34). In addition,

Jenkins said that sometime around the third week of April 2009, she had driven

James to Wal-Mart, where she said she saw him purchase dog food and ten to

fifteen jugs of water. (Id. at 336-37).

       {¶20} Next, Shannon James (not related to Corey James)(hereinafter

“Shannon”) testified that she was Adams’ girlfriend and the mother of one of his

children, and that although they had broken up and were living apart in May of



                                          -12-
Case No. 1-10-03


2009, they were now together and she was currently living at 817 Oak Street. (Id.

at 348-49). Shannon explained that she and Adams had purchased the Vine Street

property together several years ago, and that they had lived there for a short period

of time until they eventually moved out because the property had become not

habitable. (Id. at 348-52). After they moved out of the house, the house was

rented to family members, and then in May of 2009, she said that the house was

being occupied by Corey James. (Id. at 353).

       {¶21} Adams then took the stand and testified that while he and Shannon

owned the property at 114 West Vine Street, he lived in a rental property at 817

Oak Street. (Nov. 3, 2009 Tr. at 375-78). Adams said that he and Shannon had

lived at the West Vine Street address for about seven years but moved out when

the roof started to leak. (Id. at 380-81). Adams explained that because he moved

around after leaving the house, he decided to leave the West Vine Street address as

his mailing address and as the address for his automobile registrations. (Id. at

386). He further stated that when they had moved out of the house, he had left a

lot of paperwork behind at the house. (Id. at 388). As far as the Intrepid was

concerned, Adams explained that he had left the car in the back of the Vine Street

house because it did not run properly, and he had decided to leave it there until he

could get around to fixing it. (Id. at 407).




                                         -13-
Case No. 1-10-03


       {¶22} After moving out of the Vine Street house, Adams said that they

rented the house to some family members, and ultimately he let one of his friends,

Corey James, rent the house from him. (Id. at 383); (Defendant’s Ex. A). Adams

said that in exchange for letting James only pay $100.00 a month in rent, James

was supposed to be fixing the roof at the property, so Adams could eventually fix

the inside of the house. (Id. at 384). Adams stated by May 18, 2009, that James

had been living at the West Vine Street address for about a year, along with his

dogs. (Id.). Adams said that he was aware that there was no running water at the

Vine Street house, and that occasionally James would come by Adams’ place on

Oak Street to take baths. (Id. at 404). Adams testified that he rarely went inside

the Vine Street house, and only went over to the property to pick up the trash since

the city did not provide a garbage service at the residence. (Id. at 405).

       {¶23} Adams further explained that he had been dog sitting for James

when the bite incident occurred. (Id. at 393). Adams had been there when the

little girl had been bitten by one of James’ dogs, but Adams said that he only saw a

few scratches on her so he did not think very much of the incident until the dog

warden came by a few days later asking about the incident. (Id. at 394). By that

time, James had already picked up the dogs, and Adams said that he had told the

dog warden that the dogs belonged to James, and also informed the dog warden

that James was staying at a house Adams owned at West Vine Street. (Id. at 394-



                                         -14-
Case No. 1-10-03


97). In addition, Adams said that he had told the dog warden that he only had

James’ cell phone number, but that he usually just went over to the Vine Street

property if he ever needed to contact James. (Id. at 424).

       {¶24} With respect to the items found in his Cadillac, Adams said that,

about a week before the search at the residence, he had picked up a few empty

bottles at the Vine Street property and put them in the back of his Cadillac but had

never got around to taking them out of the trunk. (Id. at 406). As far as the foil

panel and other items found in his Intrepid, Adams denied having anything to do

with putting those items in that vehicle. (Id. at 404-09). Furthermore, Adams

denied telling the officers that any of the dogs belonged to him. (Id. at 392-96).

Finally, while Adams acknowledged that he had two prior felony convictions for

possession of cocaine and having a weapon while under disability, he denied

having anything to do with the growing operation of marijuana in the Vine Street

residence. (Id. at 409).

       {¶25} Finally, Tia Johnson testified for the defense. She explained that she

and James used to be together, and that she met Adams through James. (Id. at

441). She stated that in May of 2009, James was staying at the Vine Street house

and that he had two dogs living with him. (Id. at 442-45). Tia said that, for

whatever reason, James would not let her go upstairs at the Vine Street house in

April and May of 2009. (Id. at 449). In addition, she said that, around May 13,



                                        -15-
Case No. 1-10-03


2009, she and James went to Indiana for several days to visit some of his family

and that Adams agreed to watch James’ dogs while they were out of town. (Id. at

446).   Nevertheless, she testified that she never saw James again after they

returned from Indiana on May 17, 2009. (Id. at 444-49).

        {¶26} After the defense rested, the State called Investigator McKinney on

rebuttal. Investigator McKinney said that he had spoken to Shannon during his

investigation at the Oak Street residence. (Id. at 465-66). Despite her testimony

that she was staying with Adams at the Oak Street residence, Investigator

McKinney said that during their conversation she had given him the impression

that Adams was staying with her at the Oak Street address. (Id.). Investigator

McKinney explained that he believed based on their conversation that Adams

would only stay with her at the Oak Street residence when they were seeing each

other, otherwise Shannon had told him Adams would either stay at a friend’s

house or occasionally stay at the Vine Street residence when they were not seeing

one another. (Id.). After the State’s rebuttal, each side gave closing arguments,

and ultimately the jury found Adams guilty of cultivation of marijuana and

possession of marijuana.

        {¶27} Now on appeal, Adams claims that based on the evidence presented

at trial, no rational trier of fact could have found that the State had produced




                                       -16-
Case No. 1-10-03


sufficient evidence on each element of either the cultivation or possession charges.

We disagree.

       {¶28} Although the State did not elicit any direct testimony that Adams

engaged in cultivation and possession of marijuana, circumstantial evidence

allowed for the reasonable inference that he at least watered the marijuana and had

control over the marijuana. Circumstantial evidence has the same probative value

as direct evidence. See Jenks, 61 Ohio St.3d 259, paragraph one of the syllabus.

Further, “if the State relies on circumstantial evidence to prove any essential

element of an offense, it is not necessary for ‘such evidence to be irreconcilable

with any reasonable theory of innocence in order to support a conviction.’” State

v. Tran, 9th Dist. No. 22911, 2006-Ohio-4349, ¶13, quoting State v. Daniels (June

3, 1998), 9th Dist. No. 19761, at *2 (internal quotations omitted).

       {¶29} Here, the State introduced evidence that Adams owned the house at

114 West Vine Street and that, despite him not living at that address, Adams still

was using the address as his mailing address and his vehicle registration’s address.

Additionally, Adams was keeping one of his vehicles on the property, which

contained items similar to the cultivation items found upstairs in the house.

Moreover, there was evidence that when approached by the dog warden on May

18, 2009, about the possibility of dogs living at the Vine Street house, Adams lied

and denied any knowledge of such dogs. The State also presented evidence that



                                        -17-
Case No. 1-10-03


Adams lied again to the dog warden when he also denied owning the Vine Street

property. Despite having denied owning the property to the dog warden, Adams

just happened to stop by the house right before the dog warden executed the search

warrant on the Vine Street residence, and used one of his keys to open the house

for the officers. Instead of allowing the dog warden to come inside, Adams

quickly shut the door behind him and opened another door for the dog warden,

which was right next to the place in the house where the dogs were located.

Although Adams did voluntarily let the dog warden and the rest of the officers

inside the house, when the dog warden told him they were going to continue to

search the remaining parts of the house Adams became visibly upset.

Furthermore, the house did not have running water, but officers found water jugs

inside the house, which appeared to have been used to water the marijuana plants

recently. Importantly, several empty water jugs that bore the same name as the

ones found inside the house were found in the trunk of the vehicle that Adams had

driven to the property. In addition, several pieces of aluminum foil with duct tape

on them, which were very similar to the pieces that were covering the walls in the

upstairs bedrooms which were surrounding the marijuana plants growing inside

the house, were also discovered in the trunk of Adams’ vehicle.

      {¶30} Overall, after viewing the evidence in a light most favorable to the

State, we believe that a rational trier of fact could have found the essential



                                       -18-
Case No. 1-10-03


elements of the cultivation and possession charges were proven beyond a

reasonable doubt.

       {¶31} With respect to his manifest weight argument, Adams claims that

while the State presented a significant amount of evidence indicating that

marijuana was being grown at the Vine Street address, the State failed to show that

it was Adams who was growing the marijuana or that he was complicit with

anyone in the cultivation of the marijuana. Again, we disagree. Despite Adams’

arguments to the contrary, there was more evidence than just Adams’ owning and

having access to the Vine Street property. In addition to him having a key to the

property, there was evidence that Adams was currently using the property as his

mailing address and his vehicle registration address.         Moreover, in light of

Investigator McKinney’s conversation with Shannon James, it was even

questionable whether Adams had been actually staying at the Vine Street

residence and not the Oak Street residence. Furthermore, and most importantly,

various cultivation materials were found inside the trunks of both of Adams’

vehicles.

       {¶32} Therefore, given the significant amount of circumstantial evidence

presented at trial, we cannot find that the jury clearly lost its way or that there was

a manifest miscarriage of justice.




                                         -19-
Case No. 1-10-03


       {¶33} Adams’ second and third assignments of error are, therefore,

overruled.



                         ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT ERRED IN                      GIVING      A    JURY
       INSTRUCTION ON COMPLICITY.

       {¶34} In his first assignment of error, Adams argues that the trial court

erred in giving the jury an instruction on complicity. In particular, Adams claims

that the State failed to present evidence that Adams had “aided or abetted” in the

marijuana cultivation.

       {¶35} A trial court’s decision to give a jury instruction is within its

discretion, and we will not reverse such a decision absent an abuse of that

discretion. State v. Lightner, 3d Dist. No. 6-09-02, 2009-Ohio-4443, ¶11, citing

State v. Guster (1981), 66 Ohio St.2d 266, 271. An abuse of discretion connotes

more than an error of judgment; rather, it implies that the trial court acted

unreasonably, arbitrarily, or unconscionably. Blakemore v. Blakemore (1983), 5

Ohio St.3d 217, 219, 450 N.E.2d 1140. When applying an abuse of discretion

standard, a reviewing court may not simply substitute its judgment for that of the

trial court. Id.

       {¶36} “Generally, requested jury instructions should be given if they are a

correct statement of the law as applied to the facts of the case.” State v. Johnson,


                                       -20-
Case No. 1-10-03


6th Dist. No. WD-09-061, 2010-Ohio-3220, ¶35, citing Murphy v. Carrollton Mfg.

Co. (1991), 61 Ohio St.3d 585, 575 N.E.2d 828. “‘[A] court’s instructions to the

jury should be addressed to the actual issues in the case as posited by the evidence

and the pleadings.’” Johnson, 2010-Ohio-3220, at ¶35, quoting State v. Guster

(1981), 66 Ohio St.2d 266, 421 N.E.2d 157.

       {¶37} R.C. 2923.03(A)(2), the complicity statute, provides: “No person,

acting with the kind of culpability required for the commission of an offense, shall

do any of the following: * * * (2) Aid or abet another in committing the offense.”

A person who is complicit in an offense may be charged and punished as if he

were the principal offender, and a charge of complicity may be stated under R.C.

2923.03 or in terms of the principal offense. R.C. 2923.03(F). “To support a

conviction for complicity by aiding and abetting pursuant to R.C. 2923.03(A)(2),

the evidence must show that the defendant supported, assisted, encouraged,

cooperated with, advised, or incited the principal in the commission of the crime,

and that the defendant shared the criminal intent of the principal. Such intent may

be inferred from the circumstances surrounding the crime.” State v. Johnson, 93

Ohio St.3d 240, 2001-Ohio-1336, 754 N.E.2d 796, at syllabus; State v. Wilson,

2nd Dist. No. 22581, 2009-Ohio-525, ¶27.

       {¶38} Adams claims that the evidence did not reasonably show that he

aided or abetted in the marijuana cultivation. We disagree. There was evidence



                                       -21-
Case No. 1-10-03


that Adams owned the property and still used the property as a mailing address

and registration address for his vehicles, despite his claims at trial that he rarely

went to the Vine Street property. In addition, there is evidence that indicates

Adams was not truthful to law enforcement officers in their investigation on

several occasions: concerning his ownership of the Vine Street property, the

possible location of the dogs living at the Vine Street property, and his ownership

of the dogs involved in the dog bite incident. Furthermore, a piece of the metallic

material identical to the ones used in the growing operation was found in the trunk

of Adams’ Intrepid. Moreover, several empty water jugs, which were the exact

same brand as the water jugs found upstairs in the house next to the marijuana,

were found inside the trunk of Adams white Cadillac – the car that Adams had

driven to the Vine Street property when the dog warden was executing his search

warrant. Along with the empty water jugs, several pieces of the same foil-like

material, which even had been duct taped in the exact same way as the pieces

found near the marijuana plants, were also found inside the trunk of Adams’

vehicle.

       {¶39} Based on all of the above, we believe that there was sufficient

evidence presented in this case that Adams, at a minimum, aided and abetted in the

cultivation of marijuana. Therefore, we find that the trial court did not abuse its

discretion when it instructed the jury on the charge of complicity.



                                        -22-
Case No. 1-10-03


       {¶40} Adams’ first assignment of error is, therefore, overruled.



       {¶41} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J. and ROGERS, J., concur.

/jlr




                                        -23-